Appellant brought suit to foreclose a lien for material and work done on appellee's automobile.
The automobile, when brought to plaintiff for repair, was a "total wreck" with a salvage value of $510.00. One week prior to its removal from appellee's shop, appellant offered a trade-in allowance of $1700.00 which was declined. Some time later a trade-in allowance of $1200 was accepted from another dealer. Although a great deal of testimony was introduced to show the poor quality of work there was no indication that anything additional was done to the car before it was traded in.
In dismissing the bill the chancellor found that the material and labor were of no value. We feel that the evidence clearly shows that this finding was erroneous because the conclusion is inescapable that by reason of the repairs the car appreciated from $510.00 to $1200.00. In addition appellee had the use of the car from the time it was repaired until it was traded in.
Reversed.
ADAMS, C.J., and TERRELL, THOMAS and ROBERTS, JJ., concur. *Page 582